Dear Ms. Barnes:
You advise us that you currently hold an elected office as Jefferson Parish School Board member.  You ask if it is permissible for you to also serve as an elected official delegate to the 2004 Democratic National Convention.
The Louisiana Dual Officeholding and Dual Employment statutes, R.S. 42:61, et seq., define "elective office" as follows:
  (1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office and which is filled by vote of the citizens of this state or of a political subdivision thereof.
Because this position of delegate is excluded from the definition of "elective office", the prohibitions of the dual-officeholding law concerning the holding of two elective offices are inapplicable1.  We conclude the dual officeholding laws do not prohibit you from holding both positions.
Very truly yours,
                              CHARLES C. FOTI, JR. ATTORNEY GENERAL
                              BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 The prohibitions pertaining to the holding of two or more elective offices are found, generally, at R.S. 42:63(C) and R.S. 42:63(D), respectively providing:
C.  No person holding an elected office in the government of this state shall at the same time hold another elective office, a full-time appointive office, or employment in the government of this state or in the government of a political subdivision thereof.
D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.